internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------ ------------------------------ --------------------- ------------------------------ - re --------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-144741-06 date march legend settlor son a b c d bank trust ----------------------------------------------------------------------------------------------------------------- -------------------- ----------------------------- ---------------------------- ------------------------------------------------- -------------------------------------- --------------------------------------------- ------------------------ ------------------------------------------------------------------------------------------ --------------------------------------- -------------------------- -------------------------- ------------------- --------------------- ---------- ------------------------------------------------------------------------------------------ date date date date state court ------------------------------------------------------------------------------------------------------------- dear ---------------- requesting rulings on the gift_tax and generation-skipping_transfer_tax consequences of the proposed modification of trust became irrevocable at settlor’s death on date before date it is represented that no person has contributed assets to trust since date and there settlor executed trust on date for the benefit of son and son’s children trust this is in response to the date letter and other correspondence plr-144741-06 have been no additions actual or constructive to trust since date the current individual trustees are son’s children a b c and d the current corporate trustee is bank under article second paragraph a of trust the income is to be distributed annually or at more frequent intervals to or for the benefit of son during life article third paragraph a provides that son is to have a discretionary power_of_appointment exercisable by him at any time during life to direct a distribution of any portion of trust principal to or for the benefit of any or all of son’s children or grandchildren article third paragraph b provides that in any calendar_year son is to have the right to direct the trustee to pay to son or apply for his benefit such amounts of principal as son may designate but not exceeding the value of dollar_figure or percent of the principal whichever is larger this lifetime right is not to be cumulative article third paragraph c provides that if in the trustee’s opinion the income from all sources of which the trustee has knowledge is not sufficient to suitably support maintain and provide for the comfort of son or any of the other trust beneficiaries in the manner to which they are accustomed or in the event of an emergency the trustee may use such part of principal as the trustee deems necessary or desirable to make up the deficiency or to meet the emergency and to provide for son’s or the beneficiaries’ comfortable support and maintenance including medical surgical hospital or other institutional care article third paragraph d provides that on son’s death the principal and undistributed_income are to be distributed to son’s children and or grandchildren in such amounts or proportions as son may direct in his will under article fourth paragraph a if son does not dispose_of all of the trust estate either as a result of his exercise or failure to exercise his special_power_of_appointment then on son's death the principal and undistributed_income are to be divided into equal shares and held in further trust one of each such shares to be held for the benefit of a respective child of son if a child predeceases son and has children surviving then the share which would have been set_aside for the benefit of that child is to be held in trust for the benefit of that deceased child's surviving children per stirpes under article fourth paragraph b the income from the respective portion of the trust estate set_aside for a respective beneficiary is to be paid out and distributed annually or at more frequent intervals to or for the benefit of the beneficiary the trust estate held for any given beneficiary that beneficiary dies with children surviving then the net_income from that portion of the trust estate is to be distributed annually or at more frequent intervals to or for the benefit of the children of the deceased beneficiary in proportion to which those children are entitled to receive under article fourth paragraph c if prior to the full distribution of the portion of plr-144741-06 eventual distribution of the principal however the interest in income of any such child to whom a share of the principal may be distributed is to cease upon the distribution to him or her of his or her share of principal or upon his or her death whichever occurs first article fourth paragraph e provides that when a beneficiary for whose benefit a portion of the trust estate has been set_aside attains age the beneficiary is to receive outright one-third of either the then value of the portion or an undivided one-third interest in the those assets on attaining age the beneficiary is to receive one-half of the then value of the portion or an undivided one-half interest in the portion and upon attaining age the beneficiary is to receive the balance of that portion article fourth paragraph f provides that if prior to the full distribution of the portion of the trust estate set_aside for any beneficiary the beneficiary dies and is survived by children the principal and any undistributed_income in that portion is to be distributed to or for the benefit of the then living children of the deceased beneficiary under article fourth paragraph g if prior to the full distribution of the portion of the trust estate set_aside for a beneficiary the beneficiary and all of the beneficiary’s children have died the entire principal and undistributed_income of the portion are to be distributed among son’s surviving children and grandchildren per stirpes article eleventh provides that trust is to be governed by the laws of state under article fifteenth all trusts are to terminate at the expiration of years after the death of the last to die of settlor her children and her grandchildren living at the time of her death on termination the principal and undistributed_income are to be distributed outright to the beneficiaries entitled to take the co-trustees propose to modify article third paragraph b to limit the time during which son may exercise his annual power to withdraw such amounts of principal not exceeding the value of dollar_figure or percent of the principal the proposed modification will provide that son may exercise the withdrawal power during the month of january of each calendar_year rather than at any time during each calendar_year as presently provided in the trust instrument it is represented that son has not previously exercised the withdrawal right on date the co-trustees submitted to the court a petition for modification of trust on date the court issued a conditional order amending trust the order is subject_to and conditioned on trust receiving a favorable letter_ruling in this matter the final order will modify trust to provide that son may exercise the annual power to withdraw principal not exceeding the value of dollar_figure or percent of the principal during the month of january of each calendar_year you have requested the following rulings the modification of trust and the implementation of the court order modifying trust will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 of the internal_revenue_code the modification of trust and the implementation of the court order modifying trust will not cause trust to lose its grandfathered status under sec_26_2601-1 of the generation-skipping_transfer_tax regulations plr-144741-06 law and analysis ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible appointment shall be deemed the transfer of property by the individual possessing the power sec_2514 provides that the exercise or release of a general power of sec_2514 provides that the lapse of a power_of_appointment during the life sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate of the individual possessing the power shall be considered a release of such power the rule shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied in this case after the modification each beneficiary will have the same interest in the trust assets as he or she had before the modification because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the modification no transfer of property for less than adequate_and_full_consideration in money_or_money's_worth will occur as a result of the proposed modification accordingly based on the facts submitted and representations made we conclude that the modification of trust and the implementation of the court's order modifying trust will not result in a transfer by any beneficiary of trust plr-144741-06 ruling sec_2601 provides that a tax is imposed on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless the regulations specifically provide otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust in this case trust is exempt from the gst tax because it was irrevocable on or before date and no actual or constructive additions have been made to trust since that date after the modification son will continue to have a noncumulative power to withdraw the greater of dollar_figure or percent of the value of the trust property however the withdrawal right will be exercisable only during the month of january of each year the modification will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial plr-144741-06 interests prior to the modification further the modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust under these circumstances we conclude that the modification of trust and the implementation of the court order modifying trust will not cause trust to lose its exempt status for gst purposes and that distributions from trust as modified will not be subject_to gst tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes george masnik chief branch office of the associate chief_counsel passthroughs and special industries
